            Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DIVISION OF TEXAS
                                     AUSTIN DIVISION

BONNIE CRANKSHAW                                   §
    Plaintiff                                      §
v.                                                 §          Case 1:18-cv-00075-RP
                                                   §
CITY OF ELGIN AND THOMAS                           §
MATTIS, CITY MANAGER, IN                           §
HIS INDIVIDUAL CAPACITY                            §
      Defendants


     DEFENDANT CITY OF ELGIN’S OPPOSED MOTION TO CERTIFY ORDER FOR
       INTERLOCUTORY APPEAL PURSUANT TO 28 U.S.C. § 1292(b) OR IN THE
       ALTERNATIVE MOTION FOR EXTENSION TO FILE NOTICE OF APPEAL


TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

          NOW COMES Defendant City of Elgin (hereinafter “the City”), by and through its

attorneys, pursuant to 28 U.S.C. § 1292(b), and files this Motion for an Amended Order to

Certify this Court’s Order (Dkt. No. 89) for Permissive Appeal, or in the alternative grant the

City an extension of the deadline to file notice of appeal, and in support would respectfully show

the Court as follows:

                                       I.    INTRODUCTION

1.        On February 24, 2020, this Court granted Plaintiff Bonnie Crankshaw’s Motion for New

trial on her FMLA Retaliation claim, holding that “the Court is bound to follow the rule the Fifth

Circuit announced in Richardson1: a plaintiff bringing an FMLA retaliation claim ‘is entitled to

have her claim reviewed under a mixed-motive analytical framework.’”2 Accordingly, since

Plaintiff was given a “because of” analytical framework in her jury charge, this Court held that


1
    Richardson v. Monitronics Intern., Inc., 434 F.3d 327, 335 (5th Cir. 2005).
2
    Order, 11, Dkt. # 89.
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 2 of 10




Plaintiff was entitled to a new trial on this discrete issue, because “the jury applied the wrong

standard” at the trial of this case.3

2.      In briefing this Court on Plaintiff’s entitlement to the mixed-motive standard on her

FMLA Retaliation claim, the Court recognized that the Defendants pointed to a ‘“sea change in

employment law’ after Richardson was decided, of the Supreme Court disallowing mixed-

motive standards in ADEA and Title VII retaliation cases.”4 In response to the Defendants’

substantive arguments that Richardson was no longer good law under the Supreme Court’s

decisions in Gross5 and Nassar6, Plaintiff argued that Richardson still bound this Court because

it had not yet been directly overruled by either the Fifth Circuit or the Supreme Court.7 In

support, Plaintiff cited to Wheat, a case where the Fifth Circuit expressly declined to reach the

issue in 2016.8

3.      This Court ultimately agreed with the Plaintiff’s argument, but “noted” that the

Defendants cited to “district court decisions across the country that have adopted the reasoning

they advocate” but that the Court could not rule on what “the Fifth Circuit and the Supreme

Court might do…”.9 Accordingly, the Defense files this motion, and asks that this Court amend

its Order10 and certify said Order for permissive interlocutory appeal under 28 U.S.C. § 1292(b),

because the Court’s Order rules on a controlling question of law upon which there is a substantial
3
  Order, 11, Dkt. # 89.
4
  Order, 10, Dkt. # 89 (citations removed).
5
  See Gross v. FBL Fin. Serv., Inc., 557 U.S. 167, 174 (2009) (providing that mixed-motive jury
instruction is not proper in an ADEA age discrimination case.).
6
  See Univ. of Tex. SW. Med. Ctr. v. Nassar, 570 U.S. 338, 380 (2013) (distinguishing between
Title VII Discrimination and Retaliation claims, and holding that the “mixed-motive” framework
is only available in the former, not the later).
7
  See Pl. Reply in Support of Mot. for New Trial, 5, Dkt. #87.
8
  See Wheat v. Florida Par. Juvenile Justice Com’n, 811 F.3d 702, 706 (holding “[n]either this
Court, nor the Supreme Court, has decided whether the heightened “but for” causation standard
required for Title VII retaliation claims applies with equal force to FMLA retaliation claims.”).
9
  Order, 10 – 11, Dkt. # 89.
10
   Order, Dkt. #89.


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal          Page 2
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 3 of 10




ground for a difference of opinion upon which appeal will materially advance the ultimate

termination of this litigation.11

                                II.    ARGUMENTS & AUTHORITIES

     A. Certification of Permissive Appeal is Appropriate on the issue of the Mixed-Motive
        standard’s application to a FMLA Retaliation Claim.

4.      A permissive appeal is warranted when “a district judge, in making in a civil action an

order not otherwise appealable under this section, shall be of the opinion that such order involves

a controlling question of law as to which there is substantial ground for difference of opinion and

that an immediate appeal from the order may materially advance the ultimate termination of the

litigation.”12 This case is ripe for permissive appeal because (i) there is a controlling issue of law

(ii) as to which there is a substantial ground for a difference of opinion, and (iii) an immediate

appeal from the order may materially advance the ultimate termination of this litigation.13

                i.    The Mixed-Motive question is a controlling issue of law.

5.      An issue is a “controlling question of law” if it is “one of ‘pure’ law” that can be

reviewed “quickly and cleanly without having to study the record” and has “precedential value

for a large number of cases.”14 This prong of the test for certification is demonstrably satisfied.

In this Court’s Order,15 the Plaintiff’s Motion for New Trial was granted solely on this Court’s

11
   See 28 U.S.C. § 1292(b); see also Linton v. Shell Oil Co., 563 F.3d 556, 557 – 58 (5th Cir.
2009).
12
   28 U.S.C. § 1292(b); see also Linton, 563 F.3d at 557 – 58 (alerting “district judges to the need
to provide in their certification orders some demonstration that the governing standards for an
interlocutory appeal have been met”.)
13
   See Nguyen v. Am Commercial lines L.L.C., 805 F.3d 134, 137 – 38 (5th Cir. 2015), as revised
(Nov. 13 2015) (“[a] district court may certify an interlocutory appeal from an order if the court
is “of the opinion that such order involves a controlling question of law as to which there is
substantial ground for difference of opinion and that an immediate appeal from the order may
materially advance the ultimate termination of the litigation.”).
14
   In re Delta Produce, BR 12-50073-A998, 2013 WL 3305537, at *2 (W.D. Tex. June 28,
2013).
15
   See Order, 10 – 11, Dkt. # 89.


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal              Page 3
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 4 of 10




determination that she was “entitled to have her claim [for FMLA Retaliation] reviewed under a

mixed-motive analytical framework” under Richardson.16 Accordingly, the question here is a

purely legal question: “Is a Plaintiff entitled to a mixed-motive jury charge for her FMLA

Retaliation claim under Richardson after the Supreme Court’s holdings in Gross and Nassar?”

6.      In conducting this review, the appeals court will “not be required to ‘hunt through the

record’ to determine ‘whether there may be a genuine issue of material fact lurking there.”17 This

is a pure question of law that will turn on pure case law interpretation. Furthermore, an answer to

this question will provide much needed precedent and clarification on the correct standard for all

FMLA Retaliation claims within the Fifth Circuit going forward.

               ii.    There Is Substantial Grounds for Difference of Opinion.

7.      The continued applicability of the mixed-motive standard in an FMLA Retaliation claim

is an issue on which there are substantial grounds for a difference of opinion. This Court has

been well briefed on the Defendants’ position that the Supreme Court’s decisions in Gross and

Nassar should be interpreted as shutting the door on the use of the mixed-motive legal standard

for FMLA Retaliation claims.18 Defendants’ counsel’s research revealed that numerous other

district courts have now held that FMLA Retaliation cases—in light of Gross and Nassar—

cannot use a mixed-motive framework, and instead must use the traditional “but-for” causation

standard.19

16
   Order, 11, Dkt. #89.
17
   In re Delta Produce, 12-50073-A998, 2013 WL 3305537, at *2.
18
   See Defs’ Resp. Opposing Pl. Mot. for New Trial, 10 – 13, Dkt. #86.
19
   See e.g. Gourdeau v. City of Newton, 238 F.Supp.3d 179, 194-95 (D. Mass. Mar. 2,
2017)(discussing FMLA causation legal standards post-Nassar at length, and holding that “[t]his
Court now concludes that retaliation claims brought under the FMLA must be proved according
to a but-for causation standard”); see also Jones v. Allstate Insurance Co., 281 F.Supp.3d 1211,
1222–223 (N.D. Ala. 2016)(rejecting the use of a mixed-motive standard in a FMLA Retaliation
case in light of Nassar, and noting that Chevron Deference is not appropriate under Skidmore,
because the Department of Labor has “acknowledged that FMLA and Title VII are to be


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal           Page 4
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 5 of 10




8.      As this Court determined in its Order, the Fifth Circuit has not directly ruled on this

issue.20 The Fifth Circuit noted in Wheat “[w]e have yet to decide whether Nassar applies to the

FMLA context” and further noted “[b]ecause we concluded that the plaintiff’s claim in that case

would fail under either [Title VII or FMLA] standard, we did not decide whether the ‘but for’

causation standard should apply in FMLA retaliation cases.”21

9.      This uncertainty has persisted in the Fifth Circuit since 2013, even before the Supreme

Court’s holding in Nassar. In Johnson v. Benton County School District, the Northern District of

Mississippi held that the Court would certify this exact same issue—under 28 U.S.C.A. §

1292(b)—to the Fifth Circuit on its own motion.22 In that Order, the Northern District Court of

Mississippi recognized “that the U.S. Supreme Court’s 2009 decision in Gross has left serious

questions regarding whether the so-called “mixed-motive” option remains available in FMLA

and ADA cases, as it clearly was pre-Gross.”23 The Johnson Court noted that it “has very rarely


construed ‘in the same manner.’”); see also Housel v. Rochester Institute of Tech., 6 F.Supp.3d
294, 303–04 (W.D.N.Y.2014)(applying Nassar to all Retaliation claims, including FMLA
Retaliation); see also Wallace v. Lockheed Martin Corp., 2019 WL 2100268, at *8-9 (D. Ariz.
May 14, 2019)(“The Supreme Court has held that causation for Title VII retaliation (and by
extension, FMLA retaliation) requires a showing that protected activity was the but-for cause of
an adverse employment action.”); see also Sparks v. Sunshine Mills, Inc., 2013 WL 4760964, at
*17 (N.D. Ala. Sept. 4, 2013)(“[T]he Supreme Court’s determination that the “but for” causation
standard applies where an employee alleges discrimination because he engaged in some
protected activity also applies in the FMLA context.”); see also Taylor v. Rite Aid Corp.,
993 F.Supp.2d 551, 556 (D.Md. Jan, 27, 2014)(citing Nassar to reject use of mixed-motive
standard in FMLA Retaliation case); see also Latta v. U.S. Steel-Edgar Thompson Plant, 2013
WL 6252844, at *5 (W.D. Pa. Dec. 4, 2013)(citing Nassar in applying “but for” standard to
FMLA Retaliation); see also Adams v. Anne Arundel Cnty. Pub. Sch., 789 F.3d 422, 429 (4th
Cir. 2015)(“holding that FMLA Retaliation claims are analogous to Title VII Retaliation claims);
see also Joyce v. Office of Architect of Capitol, 966 F. Supp. 2d 15, 23 (D.D.C. 2013) (“As in
Title VII, to prove FMLA retaliation, a plaintiff must show that … the employer took the action
because of his protected activity.” (emphasis added)).
20
   See Order, 10 – 11, Dkt. #89 (holding “Defendants’ arguments about what the Fifth Circuit
and the Supreme Court might do, if they had occasion to reach the issue, are noted…”).
21
   Wheat, 811 F.3d at 706.
22
   See Johnson v. Benton County Sch. Dist., 926 F. Supp. 2d 899, 906 (N.D. Miss. 2013).
23
   Id. at 900.


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal        Page 5
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 6 of 10




chosen to certify an issue for interlocutory appeal, but it concludes, for the reasons previously

stated, that the issues discussed in this order are urgently in need of clarification” [from the Fifth

Circuit].24 The case before the Johnson Court settled out of court two days later, and the parties

therefore never took the question up to the Fifth Circuit. Thus, the substantial grounds for

difference of opinion on this issue remain.

              iii.    An Appeal Will Materially Advance the Ultimate Termination of this
                      Litigation

10.      The ultimate termination of litigation is materially advanced when the resolution of a

controlling question of law ‘“substantially shortens the litigation.’”25 “In determining if an

interlocutory appeal would materially advance the ultimate termination of the litigation, ‘a

district court is to examine whether an immediate appeal would (1) eliminate the need for trial,

(2) eliminate complex issues so as to simplify the trial, or (3) eliminate issues to make discovery

easier and less costly.”26 Here, this requirement is undoubtedly satisfied. This Court granted

Plaintiff’s Motion for New Trial on her FMLA Retaliation claim on this singular and discrete

issue, holding Plaintiff Crankshaw “is entitled to have her claim reviewed under a mixed-motive

analytical framework.”27 Plaintiff’s Motion for New Trial was denied on all other claims.28

11.     Here, if the City is correct, and the Fifth Circuit holds that the Supreme Court’s holdings

in Gross and Nassar overruled Richardson, and shut the door on the use of the mixed-motive

legal standard for FMLA Retaliation claims, then an immediate appeal to the Fifth Circuit would

eliminate the need for an entire new trial.

24
   Id. at 906.
25
   Gomez v. Niemann & Heyer, L.L.P., 1:16-CV-119 RP, 2016 WL 8673848, at *2 (W.D. Tex.
Aug. 8, 2016).
26
   Id. (citing Coates v. Brazoria Cty., 919 F. Supp. 2d 863, 867 (S.D. Tex. 2013)).
27
   Order, 11, Dkt. #89.
28
   Order, 14, Dkt. #89 (“Crankshaw’s request for a new trial on her FMLA retaliation claim is
granted; all other relief she requests in the motion is denied.”).


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal              Page 6
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 7 of 10




      B. Arguing solely in the Alternative, if this Court finds that Certification is not
         warranted, Defendant City of Elgin asks the Court to grant an extension of time to
         file its notice of appeal, as the Defense believes that the Court’s order is appealable
         as a matter of right under the Collateral Order Doctrine.

12.      This Court entered its Order granting Plaintiff’s Motion for New Trial on February 24,

2020. Typically, an appeal permitted by law as of right from a district court must be filed with

the district clerk within 30-days after entry of the judgment or order appealed from.29 By the

Defense’s calculations, the 30-day deadline—if it applies—will have expired on March 25, 2020.

As stated supra, the Defense believes that this Court’s Order is an appealable Order under the

Collateral Order Doctrine, as first adopted by the United States Supreme Court in Cohen.30

Under the collateral order doctrine, an otherwise interlocutory order of the district court is

appealable as a final decision under 28 U.S.C § 1291 if it falls within a “small class [of cases]

which finally determine claims of right separable from, and collateral to, rights asserted in the

action, too important to be denied review and too independent of the cause itself to require that

appellate consideration be deferred until the whole case is adjudicated.”31

13.      Under the Federal Rules of Appellate Procedure, “a district court may extend the time to

file a notice of appeal if: (i) a party so moves no later than 30 days after the time prescribed by

this Rule 4(a) expires; and (ii) regardless of whether its motion is filed before or during the 30

days after the time prescribed by this Rule 4(a) expires, that party shows excusable neglect or

good cause.”32 Here, the Defense would show that there is good cause for the Court to grant the

City’s Motion for an Extension of Time to file a Notice of Appeal, because the Defense thought

it prudent to forgo immediately filing this notice of appeal, so as to give this Court adequate time

29
   See FED. R. APP. P. 4(a)(1)(A).
30
   See Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949); see also Mohawk Indus. v.
Carpenter, 558 U.S. 100, 103 (2009).
31
   Stevens v. Corbell, 832 F.2d 884, 887 (5th Cir. 1987) (citing Cohen, 337 U.S. at 69).
32
   FED. R. APP. P. 4(a)(5)(A) (emphasis added).


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal            Page 7
            Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 8 of 10




to consider the City’s Motion requesting the Court to certify its Order for interlocutory appeal

pursuant to 28 U.S.C. § 1292(b).

                                           III.    CONCLUSION

14.       Uncertainty regarding the mixed-motive standard’s applicability to FMLA claims within

the Fifth Circuit has lingered amongst the District Courts for years.33 Back in 2013, the Northern

District of Mississippi recognized “that the law in this circuit would be best served by at least

giving the Fifth Circuit an opportunity to clarify the governing law.”34 Here, this Court is

presented with the same opportunity to certify this singular yet persisting issue to the Fifth

Circuit. The Defense prays that it has convinced the Court to take this opportunity, and that the

Court will amend its February 24, 2020 Order, and certify it for interlocutory appeal to the Fifth

Circuit pursuant to 28 U.S.C. § 1292(b), as doing so could potentially save the Parties and this

Court from the expense and time burden of a second trial on the merits.

15.       Should the Court grant this Motion, the Defense asks that this Court stay proceedings

until the interlocutory appeal is resolved under 28 U.S.C. § 1292(b).




33
     See Johnson, 926 F. Supp. 2d at 906.
34
     Id.


Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal          Page 8
           Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 9 of 10




                                                           Respectfully submitted,

                                                           WRIGHT & GREENHILL, P.C.
                                                           900 Congress Avenue, Suite 500
                                                           Austin, Texas 78701
                                                           512/476-4600
                                                           512/476-5382- Facsimile

                                                             /s/ Archie Carl Pierce
                                                           By:
                                                               Archie Carl Pierce
                                                               State Bar No. 15991500
                                                               cpierce@w-g.com
                                                               Blair J. Leake
                                                               State Bar No. 24081630
                                                               bleake@w-g.com
                                                               Stephen B. Barron
                                                               State Bar No. 24109619
                                                               sbarron@w-g.com

                                                           ATTORNEYS FOR DEFENDANTS
                                                           CITY OF ELGIN AND THOMAS
                                                           MATTIS

                                  CERTIFICATE OF CONFERENCE

        Counsel for the defense has complied with the Court’s requirement to confer. On March

24, 2020, Defense counsel conferred with Plaintiff’s counsel via email on the Motion to Certify

Order for Interlocutory Appeal or In the Alternative Motion for Extension to File Notice of

Appeal. Upon receiving no response, the Defense presumes Plaintiff’s counsel is opposed.




Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal                  Page 9
          Case 1:18-cv-00075-RP Document 92 Filed 03/24/20 Page 10 of 10




                                     CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of March, 2020, a true and correct copy of the above
and foregoing Motion was electronically filed with the Clerk of the Court using the CM/ECF
system which will automatically serve a Notice of Electronic Filing on the following counsel of
record:
David Campbell
O’HANLON, DEMERATH & CASTILLO
808 West Avenue
Austin, Texas 78701
Attorneys for Plaintiff


                                                             /s/ Archie Carl Pierce
                                                             Archie Carl Pierce




Defendant City of Elgin’s Motion to Certify Order for Interlocutory Appeal            Page 10
